Citation Nr: 0409082	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  97-24 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for polycystic ovarian 
disease with amenorrhea, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for facial 
acne/pseudofolliculitis barbae, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to April 
1991.
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In October 2001, the veteran 
testified at a hearing at the RO before the undersigned 
Member of the Board.  A transcript of this hearing is 
associated with the claims folders.  The case has been 
returned to the Board following an April 2003 remand.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.  

2.  The symptoms of the veteran's polycystic ovarian disease 
are not controlled by continuous treatment.  

3.  The veteran's facial acne and/or pseudofolliculitis 
barbae is manifested by ingrown facial hair, acne, and 
hyperpigmentation of the cheeks, chin, sideburns, neck, and 
lip in a beard-like distribution.

4.  The veteran's facial acne and/or pseudofolliculitis 
barbae is not manifested by complete or exceptionally 
repugnant deformity of one side of the face, marked or 
repugnant bilateral disfigurement, visible or palpable tissue 
loss, gross distortion or asymmetry of two features or paired 
sets of features, or four or five characteristics of 
disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no greater, 
for polycystic ovarian disease have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 
7615 (2003).  

2.  The criteria for a rating in excess of 30 percent for 
facial acne/pseudofolliculitis barbae have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2001); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7800 and 7828 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that VA's General 
Counsel has held that the notification requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are not applicable to downstream 
issues, such as the initial evaluation issues currently 
before the Board.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
The Board is bound by this opinion.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  

In any event, the Board notes that through the statements of 
the case, supplemental statements of the case, prior remands 
of the Board, and various letters from the RO to the veteran, 
particularly letters dated in August 2001 and June 2003, the 
veteran has been informed of the evidence and information 
necessary to substantiate her claims, the information 
required from her to enable the RO to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and the evidence that she should 
submit.  Although the RO has not specifically requested her 
to submit any pertinent evidence in her possession, it has 
informed her of the evidence that would be pertinent and 
requested her to submit such evidence.  

Additionally, the record also reflects that the veteran's 
service medical and personnel records have been obtained, as 
have all pertinent post-service medical records.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The veteran, in a letter received in October 
2003, has indicated that she has no additional evidence to 
submit to the Board in support of her claims.  The Board is 
also unaware of any additional evidence or information that 
could be obtained to substantiate the veteran's claims.  

Accordingly, the Board will address the merits of the 
veteran's claims.  

Factual Background  

On the report of medical examination at service entrance, 
dated in October 1986, pelvic examination was stated to be 
normal.  On the accompanying report of medical history the 
veteran denied having or having had any change in menstrual 
pattern and denied having been treated for a female disorder.  
The physician's summary section notes "no female disorder, 
no irregular cycle."  A July 1987 in-service consultation 
request notes evaluation of the veteran for hirsutism.  The 
veteran was noted to have had her first menses at age 15 and 
her second period at age 18.  The impression was probable 
polycystic ovaries.  Ultrasound of the ovaries was stated to 
be unremarkable with the exception of one cyst on the right.  
Laboratory tests were also within normal limits.  She was 
sent for more thorough investigation of her endocrinologic 
problem.  A service entry dated in February 1989 notes the 
veteran had very irregular periods.  In April 1989 it was 
noted the veteran's last menstrual cycle had just ended and 
had lasted 20 days.  She denied abdominal pain or cramping.  
A September 1989 entry notes the veteran was undergoing 
evaluation relevant to probable late onset of congenital 
adrenal hyperplasia.

A VA medical record dated in August 1991 notes the veteran's 
history of very irregular menses all of her life.  She 
occasional had slight abdominal pain. 

In October 1991, the veteran was afforded a VA examination in 
conjunction with her complaints of facial hair/acne.  The 
medical history portion of the examination noted the 
existence of hirsutism, etiology unknown, currently under 
investigation.  In the medical report the examiner noted 
hormonally related hirsutism and amenorrhea.  Also noted was 
the veteran's history of acne and facial hair since her 
teens, as well as the fact that she was not menstruating and 
had had only three periods in her life.  She was referred for 
further evaluation.

Thereafter, the veteran was evaluated at the VA hospital in 
November 1991.  She provided a history of acne, hirsutism and 
menstrual irregularities since adolescence.  She denied 
vision changes, galactorrhea, and weakness.  However, she 
reported a history of heat intolerance dating to her teenage 
years.  She also had a history of weight gain having gained 
20 to 25 pounds about a year ago.  She reported that she was 
unable to lose this weight.  Ultrasound of the ovaries 
revealed normal ovaries with the exception of one small cyst 
on the right ovary.  The veteran was noted to have coarse 
hair in the area of male beard distribution.  Very mild acne 
without pustules was noted on her face over the same 
distribution.  She also had periareolar and mild sterna hair.  
Additionally, she had a "diamond" hair distribution from 
the mid-epigastric to public region.  Hair was also noted on 
her legs.  Among the differential diagnoses considered was 
polycystic ovarian disease.  Diagnostic testing, to include 
endocrine testing, was opined to be consistent with 
polycystic ovarian disease or polycystic ovarian disease plus 
some form of congenital adrenal hyperplasia.

An April 1992 VA outpatient entry notes impressions of 
polycystic ovary disease, hirsutism and infertility.

In a rating decision dated in May 1992 the RO denied service 
connection for acne and for hirsutism as having existed prior 
to service and not having been aggravated beyond their normal 
progression during service.  The veteran appealed this 
decision.  

In a statement dated in January 1995, Dr. R. L. Jackson 
indicated that the veteran was being treated for psoriasis, 
acne vulgaris and hirsutism and that she had been referred to 
an endocrinologist for further evaluation to rule out any 
internal tumors that may be causing the abnormal hair growth 
on her face.  Records from Dr. Jackson, dated from May 1994 
to July 1995, show treatment of the veteran's skin problems.  
In June 1994 and October 1994, she was noted to be "doing 
fine."  She had hair on her face, but no acne lesions.  
During follow up treatment in March and July 1995, the 
veteran expressed concerns over acne bumps and dark spots on 
her face.  She was noted to have follicular papules pustules 
on her face and a hyperpigmented patch mostly over the beard 
area of her face. 

The veteran was seen at the Endocrine Clinic from March to 
July 1995.  The March 1995 report notes the veteran's history 
of irregular menses as well as increased hair production, to 
include on her face, but without change in voice, severe acne 
or increased muscularity.  The report notes a family history 
of hirsutism in three sisters.  Despite being on medication 
for approximately six months, she had no significant change 
in hair and only minimal improvement of her mild acne.  It 
was noted that the veteran had "severe hirsutism on [her] 
chin, cheeks, sideburns, and neck."  The assessment was 
severe hirsutism with anovulation, probably secondary to 
adrenal hypersecretion of androgens, very possibly due to a 
congenital adrenal hyperplasia of a nonsalt losing type.

In a rating decision dated in August 1995 the RO granted 
service connection for facial acne, effectuating an August 
1995 Board decision that determined such pre-existing 
condition to have been aggravated by active service.  The RO 
assigned a 10 percent disability evaluation for this 
disability effective from April 2, 1991, the day following 
the veteran's release from active duty.  The veteran 
subsequently appealed the initial disability evaluation 
assigned for this disability.  

In April 1996 the veteran underwent surgery.  The pre-
operative diagnoses were pelvic adhesions and endometrial 
polyp.  Operative hysteroscopy with removal of uterine 
polyps, diagnostic laparoscopy and peritoneal biopsy were 
performed.

In October 1996, the veteran presented for a VA examination 
pertinent to her skin condition.  That examination report 
includes note of the veteran's pre-service problems with 
minimal acne and facial hair and of her facial problems 
beginning after having to shave in the military.  She had 
previously been on one solid six-month course of oral 
Accutane in 1991 and 1992 with subsequent follow-up treatment 
for a total length of time of nearly a year with only minimal 
improvement.  Following this treatment, she was prescribed 
Retin-A as well as a steroid tablet.  She discontinued her 
steroid treatment six months prior to the examination but was 
still using topical Retin-A cream.  The examiner opined that 
the veteran did not have cystic acne; rather, a diagnosis of 
pseudofolliculitis barbae was warranted.  This disability was 
confined solely to the areas of a normal beard.  She had a 
beard with hair approximately one-quarter inch in length.  
She was noted to have extensive areolar breast hair and a 
male-type escutcheon with heavy hair growth on her legs.  

The examiner also noted the veteran's history of an abnormal 
menses beginning at age 15, and her history of evaluation 
resulting in a diagnosis of polycystic ovary disease.  She 
reported an irregular frequency in her menses with a six-
month period between her most recent periods.  The examiner 
stated that the veteran was "probably a Stein-Leventhal, but 
certainly has an endocrine disorder at this time possibly 
determined, but not confirmed."

VA progress notes dated from November 1996 to January 1998 
are of record.  Such indicate the veteran had been undergoing 
treatment for polycystic ovarian syndrome, infertility and 
facial hair.  In November 1996, she presented to the women's 
clinic with complaints of facial hair.  It was noted at that 
time that the veteran's polycystic ovarian syndrome, 
irregular menses, hair growth and infertility were related.  
A December 1997 treatment note indicates that, despite 
previously being on Clomid for 6 months, the veteran's 
attempts to conceive were unsuccessful.  She had not had a 
period for 12 months.   

In a rating decision dated in February 1998, the RO granted 
service connection for polycystic ovarian disease with 
resultant amenorrhea, finding that the disability originated 
during active duty.  A 10 percent disability evaluation was 
assigned, effective from January 28, 1996.  The veteran 
appealed the assignment of this disability evaluation.

In September 1998, the veteran presented for a VA thyroid and 
parathyroid disease examination.  The examiner noted that 
there was no evidence of thyroid disease.  

A VA outpatient record dated in February 1999 shows 
gynecologic assessment.   The veteran was noted to be alert 
and fully oriented, without seeming to be in apparent 
distress.  She had a moderate degree of hirsutism, especially 
above the upper lip and on her cheeks.  There was also 
"quite a bit" of hair around the nipples and on the 
sternum.  

In March 1999, the veteran presented for a VA gynecologic 
examination.  The examiner noted the veteran's irregular 
menstrual history, with the presence of facial hair, and also 
noted she had been diagnosed with polycystic ovarian 
syndrome.  On average, her menstrual cycles were 
approximately 90 days apart; however, it was not unusual for 
her to have only 2 to 3 cycles in an entire year.  At the 
time of the examination the veteran was alert and fully 
oriented.  She was noted to have hirsutism of the face 
involving the upper lip, chin, cheeks, and sideburns.  She 
also had hair around the nipples and in her sternum.  The 
examiner noted polycystic ovarian syndrome to be a diagnosis 
of exclusion and that such probably existed prior to military 
service.

The veteran was afforded another VA gynecological examination 
in March 2000.  At the time of the examination, the veteran 
was employed by VA as a custodial laborer at a VA Medical 
Center (VAMC).  The veteran reported significant 
embarrassment due to her skin problems.  The examiner, a 
nurse practitioner, noted that the veteran's manifestations 
of polycystic ovarian syndrome, to include facial hair and 
infertility, caused her a significant amount of distress.  
The examiner was requested to furnish a definitive opinion as 
to the etiology of the polycystic ovarian disease.  The 
examiner noted the veteran's reported menstruation history as 
found in the claims file.  The examiner noted that the 
veteran's first work-up for her hormonal irregularity was 
while in the military and it was, "actually quite early in 
her career in the military."  The examiner cited that the 
evaluation at that time disclosed probable polycystic ovarian 
disease.  The examiner also noted the results of in-service 
and post-service testing and concluded that all laboratory 
results and the results of gynecologic examination were 
consistent with polycystic ovarian disease.  The examiner 
noted that the veteran had had signs and symptoms of either 
polycystic ovarian syndrome or some type of adrenal 
hyperplasia or dysfunction since adolescence, with her 
earliest symptoms manifesting as obesity, hirsutism and 
oligomenorrhea.  The examiner commented that polycystic 
ovarian disease typically effects patients in the third 
decade and is rarely seen in adolescent girls.  The veteran 
was noted to be obese with prominent facial hair and cystic 
acne.  She was also quite hirsute with heavy dark hair growth 
in a diamond pattern over the abdomen, lower legs, and 
perineal area.  There was also a significant enlargement of 
the clitoral hood and the clitoris.  Examination of the 
cervix revealed a Nabothian cyst.  There was a thick whitish 
discharge.  There was no cervical motion tenderness and the 
uterus was retroflexed, firm, and mobile.  There was a mild 
right adnexal tenderness with no significant adnexal 
enlargement.  The examiner concluded that the firm diagnosis 
was polycystic ovarian syndrome and that the etiology of 
polycystic ovarian syndrome was unknown but might be 
transmitted by a familial link, possibly a sex link, 
autosomal dominant transmission in some families.  

By rating action dated in May 2000, the RO awarded a 30 
percent disability evaluation for the veteran's facial 
acne/pseudofolliculitis barbae.  An effective date of April 
2, 1991, was assigned for this increase.  At that time, the 
RO proposed to sever service connection for the veteran's 
polycystic ovarian disease.  Thereafter, the RO issued a 
rating decision in October 2000 severing service connection 
for the veteran's polycystic ovarian disease.  The veteran 
appealed this decision.  

At her October 2001 hearing before the Board, the veteran 
testified that she had been employed by the post office for 
the past five years.  However, she felt isolated at her job 
due to her skin condition.  She reported soreness and 
tenderness associated with the cysts that form on her face.  
Some of the medication that she had been prescribed had 
actually worsened her skin condition turning her skin very 
red and sensitive.  She reported severe pain when washing her 
face.  

In May 2002, the Board issued a decision restoring service 
connection for the veteran's polycystic ovarian disease and 
awarded a rating in excess of 30 percent for her mood 
disorder.  At that time, the Board remanded the issues of 
entitlement to evaluations in excess of 10 percent for 
polycystic ovarian disease and 30 percent for facial 
acne/pseudofolliculitis barbae to the RO for further 
development. 

The veteran reported for a VA skin examination in July 2002.  
The examiner observed that the veteran had "a significant 
beard."  The hair was "probably a quarter inch or a little 
bit longer."  There was no pseudofolliculitis barbae during 
the examination.  Also, the examiner noted that the 
hyperpigmentation was really minimal and did not show 
significantly on examination.  The pertinent diagnosis was 
facial hirsutism felt to be of an endocrine nature.  The 
examiner questioned the prior diagnosis of polycystic ovary 
disease as there were several different opinions as to the 
origin of the veteran's problems.  The examiner noted 
improvement in the veteran's skin disability since the prior 
examination in October 1996.  The examiner felt that the 
veteran may benefit from laser hair removal.  

The veteran was also afforded a VA gynecological examination 
in July 2002.  She reported no menstrual cycle for the past 
year; however, she did experience premenstrual symptoms such 
as cramping, bloating, and breast tenderness.  The examiner 
stated that the gynecological examination was normal but the 
veteran was noted to have anovulation with an established 
history of polycystic ovary syndrome.  

VA endocrinology treatment records dated from January 2003 to 
May 2003 show treatment for the veteran's polycystic ovarian 
disease.  These records reflect that the veteran was on oral 
contraceptive pills.  Despite not having any menstrual 
cycles, she needed to stay on this medication for endometrial 
shedding.  In May 2002, a course of treatment involving 
metformin was prescribed.  

Pursuant to the Board's April 2003 remand, the veteran was 
afforded a VA skin examination in July 2003.  The examination 
report indicates that the veteran had no lesions present on 
her face.  She was noted to be hirsute and there was some 
postinflammatory hyperpigmentation in the areas of previous 
disease.  She had two small pustules on the left cheek which 
represented ingrown hairs.  The examiner found no repugnance 
in the veteran's appearance.  There was no particular 
scarring present and no deformities of the eyelids, lips, 
auricles, or any area.  Similarly, there were no visible or 
palpable tissue loss and no distortion or asymmetry of any 
features.  The lower part of the veteran's face was 
hyperpigmented.  This encompassed the beard area and the 
submental area completely around the lower face.  The 
examiner noted that the skin texture was not abnormal, 
especially not in an area exceeding 6 square inches.  There 
was no underlying soft tissue missing and the skin was not 
indurated or inflexible.  The veteran reported people made 
fun of her and called her names because of her appearance.  
People also approach her with suggestions on how to treat her 
skin disability.  She had worked at the post office for seven 
years without advancement.  She associated this with her 
facial appearance and her isolation from other people.  

At a July 2003 VA gynecological examination, the veteran was 
noted to have anovulation.  She appeared to be androgenized 
from her hirsutism and her anovulation.  It was believed that 
her anovulation occurred sometime prior to the age of 18.  It 
was noted that during her last rating examination, oral 
contraceptives were offered so that the veteran could have 
shedding of her uterine lining on a regular basis.  However, 
she did not use this treatment.  She was also offered Provera 
withdrawal which could help her shed the lining of her 
uterus.  However, she had refused all hormonal intervention.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  

In every instance in which the Rating Schedule does not 
provide for a noncompensable evaluation under a particular 
Diagnostic Code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  
 
Polycystic Ovarian Disease

Under the general rating formula for disease, injury, or 
adhesions of female reproductive organs (Diagnostic Codes 
7610 through 7615), symptoms that do not require continuous 
treatment are rated as noncompensable.  Symptoms that require 
continuous treatment are rated at 10 percent, and symptoms 
that are not controlled by continuous treatment are rated as 
30 percent disabling.  A disability rating in excess of 30 
percent is not provided for under the Schedule.  See 38 
C.F.R. § 4.116, Diagnostic Codes 7610 through 7615 (2003).

After a review of the evidence, the Board finds that the 
veteran's contentions are supported by the evidence and that 
the criteria for a 30 percent disability evaluation, but not 
greater, have been met for her polycystic ovarian disease.  

The evidence shows that the veteran has amenorrhea associated 
with her polycystic ovarian disease.  This has resulted in an 
interval between menses of anywhere from 90 days to 12 
months.  While the current VA gynecological examination 
indicates that the veteran has refused attempts to control 
her menstrual cycle with hormone therapy, the evidence shows 
that prior attempts to regulate her menstrual cycle through 
medication, including oral contraceptives, have been 
unsuccessful.  In light of the foregoing, the Board finds 
that the level of disability manifested by the veteran's 
polycystic ovarian disease more closely approximates the 
criteria for a 30 percent disability evaluation.  That is, 
her symptoms are not controlled despite continuous treatment.  
Accordingly, a disability rating of 30 percent is warranted 
for this disability throughout the initial evaluation period.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2003).  However, despite her polycystic 
ovarian disease and amenorrhea, the veteran has continued to 
maintain employment first with VA and then with the postal 
service.  The Board further notes that the record reflects 
that the veteran has not required frequent periods of 
hospitalization for her service-connected polycystic ovarian 
disease with amenorrhea and that the manifestations of this 
disability are contemplated by the schedular criteria.  
Therefore, there is no reason to believe that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the schedular criteria.  Accordingly, 
referral of the case for extra-schedular consideration is not 
in order.  

Facial Acne/Pseudofolliculitis Barbae

During the course of this appeal, the schedular criteria for 
the evaluation of skin disabilities were amended.  These 
changes are effective from August 30, 2002.  67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118).  Because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date.  See Allin v. Brown, 6 Vet. App. 207, 211 
(1994); see also VAOPGCPREC 7-2003 (November 19, 2003) (Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief).  
Accordingly, for any date prior to August 30, 2002, the 
revised skin rating criteria may not be applied to this 
claim.  

The veteran's service-connected facial 
acne/pseudofolliculitis barbae has been rated under 
Diagnostic Code 7800.  Under the version of Diagnostic Code 
7800 in effect prior to August 30, 2002, disfiguring scars of 
the head, face, or neck that are severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, warrants a 30 percent disability 
evaluation.  Scars of the head, face, or neck that are 
manifested by complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement warrant a 50 percent disability evaluation.  

Under the version of Diagnostic Code 7800 in effect from 
August 30, 2002, disfigurement of the head, face, or neck 
with either palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or two or three characteristics of 
disfigurement warrants a 30 percent disability evaluation.  A 
50 percent disability evaluation is contemplated with visible 
of palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or four or five characteristics of 
disfigurement.  An 80 percent disability evaluation is 
warranted with visible of palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or six 
or more characteristics of disfigurement.

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: 
1.  Scar 5 or more inches (13 or more 
cm.) in length.
2.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part. 
3.  Surface contour of scar elevated or 
depressed on palpation. 
4.  Scar adherent to underlying tissue. 
5.  Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.). 
6.  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
7.  Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm.). 
8.  Skin indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).

Additionally, the amended criteria contain separate 
diagnostic criteria for acne.  Under Diagnostic Code 7828, 
deep acne (deep inflamed nodules and pus filled cysts) 
affecting 40 percent or more of the face and neck warrants a 
30 percent disability evaluation.  An evaluation in excess of 
30 percent is not provided for under this diagnostic code.  
See 38 C.F.R. § 4.118 (2003).  

With consideration of the former version of Diagnostic Code 
7800, while the evidence shows that the veteran has 
hyperpigmentation of a substantial portion of her face and 
neck as a result of her acne and/or pseudofolliculitis, the 
evidence does not show complete or exceptionally repugnant 
deformity of one side of the face.  Similarly, the Board has 
reviewed various unretouched photographs of the veteran taken 
during the course of VA examinations in October 1996, July 
2002 and July 2003, as well as the clinical medical records 
and examination reports and can find no evidence of more 
disfigurement than that contemplated by a 30 percent rating 
under the prior version of Diagnostic Code 7800.  
Accordingly, a rating in excess of 30 percent is not 
warranted under the prior version of Diagnostic Code 7800.

With consideration of the current version of Diagnostic Code 
7800, the Board notes that these criteria are only applicable 
after August 22, 2002.  The evidence does not show visible or 
palpable tissue loss with gross distortion or asymmetry of 
two features or paired sets of features.  On the contrary, 
the April 2003 examination report indicates that the examiner 
found no repugnance of the veteran's appearance and no 
deformity of the eyelids, lips, auricle, or any other area.  
The examiner opined that there was no visible or palpable 
tissue loss and no distortion or asymmetry of the veteran's 
features.  

With regard to the eight characteristics of disfigurement, 
the Board notes that the examiner that conducted the July 
2003 examination could find no particular scarring.  However, 
after reviewing the photographs of the veteran's face, chin, 
and neck, the Board notes that the area affected by the 
veteran's service-connected skin disorder is greater than 5 
inches in length and exceeds one quarter inch at its widest 
part.  Similarly, the area of hyperpigmentation appears to 
exceed six square inches.  Accordingly, the Board finds that 
three of the eight characteristics of disfigurement are met.  
However, the evidence does not show that the surface of the 
affected area is elevated or depressed on palpation.  
Similarly, the affected area is not shown to be adherent to 
the underlying tissue.  The skin texture was not abnormal and 
there was no underlying tissue loss and the skin was not 
indurated and inflexible.  As the evidence does not show 
gross distortion or asymmetry of two features or paired sets 
of features or four or five characteristics of disfigurement, 
a rating in excess of 30 percent under the current version of 
Diagnostic Code 7800 is not warranted.  

In light of the discussion above, the Board finds that the 
criteria for a disability evaluation in excess of the 30 
percent presently assigned for the veteran's service-
connected facial acne/pseudofolliculitis barbae are not.  In 
reaching this decision, the Board has considered all 
potentially applicable diagnostic codes as well as the 
applicability of staged ratings but has found no schedular 
basis for assigning a rating in excess of 30 percent for this 
disability at any time during the initial evaluation period.  

The Board has also considered whether the claim should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  However, review of the record does not 
show that that the veteran has required frequent 
hospitalization for her skin disability.  In addition, the 
manifestations of the disability are contemplated by the 
pertinet rating criteria.  In sum there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the evaluation currently assigned.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability evaluation of 30 percent for the 
veteran's polycystic ovarian disease with amenorrhea is 
granted from the effective date of service connection, 
subject to the criteria applicable to the payment of monetary 
awards.  

An initial disability rating in excess of 30 percent for 
facial acne/pseudofolliculitis barbae is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



